 
Exhibit 10.1
 
EXECUTIVE MANAGEMENT COMPENSATION PROGRAM
 
Program Description
Amended and Restated as of October 11, 2010
 

                Objective     To provide a compensation structure that addresses
the Company’s and the Federal Housing Finance Agency’s (“FHFA”) shared interests
of motivating, retaining, and, in some instances, recruiting members of
Executive Management while Freddie Mac is in conservatorship.         Effective
Period     The Executive Management Compensation Program is intended to be
effective for calendar years 2009, 2010, and thereafter as long as Freddie Mac
remains in Conservatorship. The specific parameters of the Executive Management
Compensation Program may be amended from time to time by the Compensation
Committee of Freddie Mac’s Board of Directors (the “Committee”), if approved by
FHFA after consulting with the U.S. Department of the Treasury (“Treasury”), as
appropriate.         Covered Positions     Freddie Mac’s Chief Executive Officer
(“CEO”), Chief Operating Officer (“COO”), Chief Financial Officer (“CFO”),
Executive Vice Presidents (“EVPs”), and Senior Vice Presidents (“SVPs”),
collectively referred to as “Executive Management,” and, individually referred
to as a “Covered Officer.”         Covered Position
Participation
Requirement     Participation of a Covered Officer in the Executive Management
Compensation Program is contingent upon the Covered Officer agreeing to be bound
by the terms of a the Executive Management Compensation Recapture Policy (the
“Recapture Policy”) that has been approved by both the Committee and FHFA.      
  Composition of Total
Direct Compensation     The total direct compensation (“TDC”) shall be comprised
of two components, a “Base Salary” and a “Target Incentive Opportunity”.
Two-thirds (2/3) of the TDC amount shall be delivered in Base Salary and
one-third (1/3) of the TDC shall be delivered in a Target Incentive Opportunity.
The TDC for all participants will be approved by the Committee, FHFA, or the
CEO, as appropriate, as of the effective date of this program.               For
an employee hired or promoted into a Covered Officer position subsequent to
approval of the Executive Management Compensation Program, the Committee or the
CEO will recommend a TDC for such employee, which will be subject to approval by
FHFA after consulting with Treasury, as appropriate.         Adjustments to TDC
    The Committee or the CEO may recommend adjustments to TDC for Covered
Officers. Any such recommendations are subject to approval by FHFA after
consulting with Treasury, as appropriate. An approved adjustment to a Covered
Officer’s TDC shall become effective as of the date specified in the approval
document.         Base Salary     The Base Salary will consist of two
components. One component will be paid in cash on a semi-monthly basis during
each calendar year (the “Semi-Monthly Base Salary”) and the other component will
be earned on a semi-monthly basis during each calendar year, but subject to a
deferral and payment schedule (the “Deferred Base Salary”) as discussed below.  
     







--------------------------------------------------------------------------------



 



 
Executive Management Compensation Program
Page 2 of 9
October 11, 2010
 

                      Effective Date for Base Salary               For each
employee who was a Covered Officer as of January 1, 2009, the Semi-Monthly Base
Salary and Deferred Base Salary will be effective retroactive to January 1,
2009, subject to the exception provided in the section “Semi-Monthly Base
Salary” below. For an employee who is hired into a Covered Officer position
after January 1, 2009, the Semi-Monthly Base Salary and Deferred Base Salary
shall be pro-rated effective as of the date of hire. For an employee who is
promoted after January 1, 2009 into either a Covered Position or a Covered
Position with increased scope and responsibility, the Semi-Monthly Base Salary
and Deferred Base Salary shall be pro-rated effective as of the date of
promotion.         Semi-Monthly Base
Salary     Semi-Monthly Base Salary for any Covered Officer cannot exceed
$500,000, except for the CEO, COO, and CFO, or other exceptions as approved from
time to time by FHFA. In those instances, the Semi-Monthly Base Salary will be
the amount approved by FHFA after consultation with Treasury, as appropriate, as
of the Covered Officer’s date of hire or promotion.               For any
Covered Officer other than the CEO, COO, and CFO, with a Semi-Monthly Base
Salary greater than $500,000 immediately prior to the adoption of the Executive
Management Compensation Program, that Covered Officer’s Semi-Monthly Base Salary
will be reduced to $500,000 effective January 1, 2010.               Form of
Payout               Cash less applicable withholdings               Treatment
of Base Salary Under Freddie Mac’s Benefit Plans               Semi-Monthly Base
Salary will be considered compensation for purposes of the following Freddie Mac
retirement or executive benefit plans that take base salary into consideration:
the tax qualified Thrift/401(k) Savings Plan, the tax qualified Employees’
Pension Plan, the non-qualified Supplemental Executive Retirement Plan the
Executive Deferred Compensation Plan, and the following welfare benefit plans:
(1) the Flexible Benefits Plan (for purposes of calculating FlexDollars);
(2) the Group Term Life Insurance Plan; (3) the Group Universal Life Insurance
Program; (4) the Long-Term Disability Plan; (5) the Accidental Death and
Personal Loss Plan; and (6) the purchase and payout of vacation.        
Deferred Base Salary     The portion of Base Salary that is not paid in
Semi-Monthly Base Salary shall be delivered in the form of Deferred Base Salary.
The Deferred Base Salary, which is earned on a semi-monthly basis during each
calendar year, shall be deferred and paid according to the applicable Approved
Payment Schedule below.               Approved Payment Schedule: Calendar Year
2009               Deferred Base Salary earned during each quarter of 2009 will
be paid on the last business day of the corresponding quarter of 2010, provided
the Covered Officer is actively employed by the Company on such payment date, or
in the event that the Covered Officer dies, has a Long-Term Disability or
Retires in 2010. For clarity, the 2009 Deferred Base Salary will not become
non-forfeitable upon the Covered Officer’s death, Long-Term Disability or
Retirement, as provided below under “Treatment Upon Termination” if such event
occurs in 2009. The 2009 Deferred        







--------------------------------------------------------------------------------



 



Executive Management Compensation Program
Page 3 of 9
October 11, 2010
 

                      Base Salary will, however, become non-forfeitable, subject
to the Recapture Policy, if such event occurs in 2010.               Approved
Payment Schedule: Calendar Year 2010 and Subsequent Years               Fifty
percent (50%) of Deferred Base Salary earned during each quarter of a calendar
year will be paid in a fixed amount on the last business day of the
corresponding quarter of the immediately following calendar year.              
The amount that will be paid for the remaining fifty percent (50%) of Deferred
Base Salary earned during each quarter of a calendar year will be determined by
the Committee’s approved Deferred Base Salary funding level. The approved
performance-based portion Deferred Base Salary funding level will be determined
by the Committee’s assessment of the following:              
          1. The Company’s performance against the objectives on the short-term
         incentive (“STI”) scorecard (i.e., for the STI plan applicable to
employees at
         the level of Vice President and below for the performance year in which
the
         performance-based portion of Deferred Base Salary is earned);
             
          2. All other relevant internal and external factors and non-STI
scorecard
         developments that affect our corporate condition and mission
fulfillment; and,
             
          3. Achievement of significant accomplishments beyond the STI scorecard
         objectives or adverse developments.
              The approved funding level, expressed as a percentage that can
range from 0% up to a maximum of 125%, will be equal to the aggregate amount of
funds approved by the Committee for distribution to Covered Officers divided by
the performance-based portion of Deferred Base Salary earned.               The
amount of the performance-based portion of Deferred Base Salary that will be
paid to a Covered Officer will be equal to the performance-based portion of
Deferred Base Salary earned multiplied by Deferred Base Salary funding level.  
            For any Covered Officer for whom a separate division scorecard is
approved by a Board committee, the performance-based portion of the Deferred
Base Salary funding level will be based on the appropriate Board committee’s
assessment of performance against such separate division scorecard.            
  The performance-based portion of the Deferred Base Salary earned during each
quarter of a calendar year will be adjusted in a manner consistent with the
approved Deferred Base Salary funding level, and will be paid on the last
business day of the corresponding quarter in the immediately following calendar
year.               Form of Payout               Cash less applicable
withholdings.               Treatment Under Freddie Mac’s Benefit Plans        
      Deferred Base Salary will be considered compensation for purposes of the
Federal Home Loan Mortgage Corporation Supplemental Executive Retirement Plan
(Thrift        







--------------------------------------------------------------------------------



 



Executive Management Compensation Program
Page 4 of 9
October 11, 2010
 

                      401(k) and Pension SERP) when paid to an active Covered
Officer, subject to the maximum described in “Impact on Freddie Mac’s
Supplemental Executive Retirement Plan.”               Deferred Base Salary will
not be considered compensation for purposes of any of Freddie Mac’s tax
qualified retirement or executive benefit or welfare plans.         Target
Incentive
Opportunity     For each performance year, every Covered Officer will be
provided an annual Target Incentive Opportunity, which will be equal to 1/3 of
TDC.               Effective Date for 2009 Target Incentive Opportunity        
      For each employee who was in a Covered Officer position on January 1,
2009, the 2009 Target Incentive Opportunity will be effective retroactive to
January 1, 2009 and will be equal to 1/3 of their TDC (i.e., the 2009 Target
Incentive Opportunity will not be pro-rated).               For an employee who
was hired into a Covered Officer position after January 1, 2009, the 2009 Target
Incentive Opportunity shall be pro-rated based on their date of hire. For an
employee who is promoted after January 1, 2009 into either a Covered Position or
a Covered Position with increased scope and responsibility, the 2009 Target
Incentive Opportunity shall be pro-rated effective as of the date of promotion.
              Effective Date for Target Incentive Opportunity in 2010 and
Subsequent Years               For each employee who is in a Covered Officer
position as of January 1 of any calendar year, the Target Incentive Opportunity
will be effective on January 1 of that calendar year and will be equal to 1/3 of
their TDC.               For an employee who is hired into a Covered Officer
position after January 1 of any calendar year, the Target Incentive Opportunity
for that calendar year shall be pro-rated based on the date of promotion or
hire. For an employee who is promoted after January 1 of any calendar year into
either a Covered Position or a Covered Position with increased scope and
responsibility, the Target Incentive Opportunity shall be pro-rated effective as
of the date of promotion.               Target Incentive Opportunity Payouts    
          A Covered Officer will be eligible to be paid 50% of their annual
Target Incentive Opportunity no later than March 15 of the calendar year
immediately following the performance year (the “First Incentive Opportunity
Payment”), and the remaining 50% no later than March 15 of the second calendar
year immediately following the performance year (the “Second Incentive
Opportunity Payment”).               2009 Target Incentive Opportunity (Payouts
in 2010 and 2011)               The amount of the annual Target Incentive
Opportunity that is actually paid will be determined by the aggregate amount of
funds approved by the Committee for distribution to Covered Officers for each
payment. In determining the aggregate amount of funds approved for distribution,
which can be greater than, less than, or equal to the aggregate Target Incentive
Opportunity for the Covered Officers, the Committee will take into account the
following:        







--------------------------------------------------------------------------------



 



Executive Management Compensation Program
Page 5 of 9
October 11, 2010
 

                     
          1. The Company’s performance against the objectives on the long-term
         incentive (“LTI”) scorecard (i.e., for the LTI plan applicable to
employees at
         the level of Vice President and below) for the LTI grant made in the
same
         calendar year of the Covered Officers’ annual Target Incentive
Opportunity;
             
          2. All other relevant internal and external factors and non-LTI
scorecard
         developments that affect our corporate condition and mission
fulfillment; and,
             
          3. Achievement of significant accomplishments beyond the LTI scorecard
         objectives or adverse developments.
              The approved funding level, expressed as a percentage that can
range from 0% up to a maximum of 120%, will be equal to the aggregate amount of
funds approved by the Committee for distribution to Covered Officers divided by
the aggregate Target Incentive Opportunity for those same Covered Officers.    
                      First Incentive Opportunity Payment — The amount actually
paid will be equal
            50% of the Covered Officer’s annual Target Incentive Opportunity
multiplied
            by the approved funding level for the first vesting.              
            Second Incentive Opportunity Payment — The amount actually paid will
be
            equal to 50% of the Covered Officer’s annual Target Incentive
Opportunity
            multiplied by the approved funding level for the second vesting.    
          For Covered Officers who are members of the Freddie Mac Management
Committee on the date the Committee approves the funding level, the amount of
the Target Incentive Opportunity that is paid is also subject to an assessment
of division and/or individual performance as determined by the CEO, for Covered
Officers other than the CEO. For the CEO, Freddie Mac’s Board of Directors
conducts the assessment. This assessment can result in an increase or decrease
to the amount payable of up to 25%. However, in no event can the aggregate
amount paid to the Covered Officers who are members of the Management Committee
for any First or Second Incentive Opportunity Payment exceed the aggregate
Target Incentive Opportunities for those Covered Officers multiplied by the
funding level.               2010 and Subsequent Year Target Incentive
Opportunities               The Committee or the CEO will determine the actual
amount that is paid to a Covered Officer (other than the CEO) for either the
First or the Second Incentive Opportunity Payments based on: (i) the aggregate
amount of funds approved by the Committee for distribution to Covered Officers
for each payment, (ii) an assessment of individual, group or enterprise
performance; and (iii) any other relevant factors. For the CEO, the Committee
determines the actual amount to be paid based on the same factors, after
obtaining and considering the views of the other non-management members of the
Board.               In determining the aggregate amount of funds approved for
distribution, which can be greater than, less than, or equal to the aggregate
Target Incentive Opportunity for the Covered Officers, the Committee will take
into account the following:              
          1. The Company’s performance against the objectives on the long-term
         incentive (“LTI”) scorecard (i.e., for the LTI plan applicable to
employees at
         the level of Vice President and below) for the LTI grant made in the
same
       







--------------------------------------------------------------------------------



 



Executive Management Compensation Program
Page 6 of 9
October 11, 2010
 

                     
              calendar year of the Covered Officers’ annual Target Incentive
Opportunity;
             
          2. All other relevant internal and external factors and non-LTI
scorecard
         developments that affect our corporate condition and mission
fulfillment; and,
             
          3. Achievement of significant accomplishments beyond the LTI scorecard
         objectives or adverse developments.
              The actual amount paid to a Covered Officer for each of the First
and Second Incentive Opportunity Payments can range from 0% to 150% of his/her
Target Incentive Opportunity. However, in no event can the aggregate amount paid
to the Covered Officers for any First or Second Incentive Opportunity Payment
exceed the aggregate amount of funds approved for distribution.              
Form of Payout               Cash less applicable withholdings              
Treatment Under Freddie Mac’s Benefit Plans               The Target Incentive
Opportunity will not be considered compensation for purposes of any Freddie Mac
retirement benefit or welfare plans.         Impact on Freddie Mac’s
Supplemental Executive
Retirement Plan     The Supplemental Executive Retirement Plan (“SERP”) shall be
modified effective January 1, 2010 to provide that the maximum covered
compensation, for purposes of the plan, relative to Covered Officers only, may
not exceed two times the Covered Officer’s Semi-Monthly Base Salary. It is the
intent of Freddie Mac and FHFA that, upon the conclusion of Conservatorship, the
definition of “compensation” for purposes of accruals under the SERP will revert
to the definition of “compensation” in place prior to the amendment to the SERP
made to conform its terms to this Executive Management Compensation Program.    
    Treatment Upon
Termination:
 
Semi-Monthly Base
Salary     Under all termination events except death, Semi-Monthly Base Salary
will terminate as of the date employment terminates. In the event of death,
Semi-Monthly Base Salary will terminate at the end of the month in which the
death occurs.         Treatment Upon
Termination:
 
Deferred Base Salary     Death: If a Covered Officer’s employment is terminated
due to death, any unpaid Deferred Base Salary will be paid as soon as
administratively possible. If, at the time of the Covered Officer’s death, the
Deferred Base Salary funding level has not been determined, the
performance-based portion of Deferred Base Salary will remain outstanding until
such determination is made. The actual amount paid for the performance-based
portion will be determined by the approved Deferred Base Salary funding level.  
            The date on which the Committee approves the Deferred Base Salary
funding level is referred to as the “Deferred Base Salary Determination Date.”
Payment of any performance-based Deferred Base Salary will occur as soon as
administratively possible after the Deferred Base Salary Determination Date.    
          Long-Term Disability: If a Covered Officer’s employment is terminated
due to Long-Term Disability, the Covered Officer’s right to receive any unpaid
Deferred Base Salary will become non-forfeitable, subject to the Recapture
Policy, but will be paid no earlier than as called for in the Approved Payment
Schedule above. The actual        







--------------------------------------------------------------------------------



 



Executive Management Compensation Program
Page 7 of 9
October 11, 2010
 

                      amount paid for the performance-based portion of Deferred
Base Salary earned will be determined by the approved Deferred Base Salary
funding level.               Retirement: If a Covered Officer terminates
employment due to retirement (as defined in Definitions), the Covered Officer’s
right to receive any unpaid Deferred Base Salary will become non-forfeitable,
subject to the Recapture Policy, and the Deferred Base Salary will be paid no
earlier than as called for in the Approved Payment Schedule above. The actual
amount paid for the performance-based portion of Deferred Base Salary will be
determined by the approved Deferred Base Salary funding level.              
Involuntary Termination: If a Covered Officer is involuntarily terminated, any
unpaid Deferred Base Salary will be forfeited unless the Committee recommends
that the Covered Officer receive either all or a portion of the unpaid Deferred
Base Salary and the Committee’s recommendation is approved by FHFA after
consulting with Treasury, as appropriate.               Voluntary Termination:
If a Covered Officer voluntarily terminates employment, any unpaid Deferred Base
Salary will be forfeited.         Treatment Upon
Termination:
 
Target Incentive
Opportunity     Minimum Service Required: In order to be eligible to receive any
portion of an annual Target Incentive Opportunity upon termination, a Covered
Officer must have been employed for a minimum of four (4) whole calendar months
during the performance year for which the incentive is being earned.       Death
and Long-Term Disability: If a Covered Officer’s employment is terminated due to
either death or Long-Term Disability, any earned but unpaid portion of the
Target Incentive Opportunity will be paid as soon as administratively possible
following the date of death or the first day of Long-Term Disability. The actual
amount that is paid will be determined consistent with the process under Target
Incentive Opportunity Payouts.               If, at the time of the Covered
Officer’s death or Long-Term Disability, the Target Incentive Opportunity
funding level has not been determined, the award will remain outstanding until
such determination is made. As soon as administratively possible after the
Target Incentive Opportunity Payment Determination Date (which is the date on
which the Committee approves the LTI funding level), but no later than March 15
of the calendar year following each calendar year performance period, the
Covered Officer, or the Covered Officer’s beneficiary(ies), will receive all
unpaid portions of their Target Incentive Opportunity determined consistent with
the process under Target Incentive Opportunity Payouts.              
Retirement: If a Covered Officer terminates employment due to Retirement (as
defined in Definitions), any earned but unpaid portion of the Target Incentive
Opportunity will be paid as soon as administratively possible. The actual amount
paid will be determined consistent with the process under Target Incentive
Opportunity Payouts.               If, at the time of the Covered Officer’s
termination, performance against the performance measure(s) has not been
determined, the Target Incentive Opportunity will remain outstanding until the
Target Incentive Opportunity Payment Determination Date. As soon as
administratively possible after the Target Incentive Opportunity Determination
Date, but no later than March 15 of the calendar year following each        







--------------------------------------------------------------------------------



 



Executive Management Compensation Program
Page 8 of 9
October 11, 2010
 

                      calendar year performance period, the Covered Officer’s
right to receive a pro-rata payment shall become non-forfeitable, subject to the
Recapture Policy. The Covered Officer is eligible to receive a pro-rata payment
for the performance year in which the Covered Officer was employed. If the
Covered Officer is employed for less than four (4) whole calendar months during
a performance year, the Covered Officer will forfeit the Target Incentive
Opportunity payment for that performance year. The pro-rata payment shall be
calculated using the following methodology:                       Step 1. The
number of whole months employed during the applicable performance
        year (minimum of four months required)                       Step 2.
Divided by twelve (12), the number of whole months in the performance
        year                       Step 3. Multiplied by 50% of the Covered
Officer’s annual Target Incentive
        Opportunity and adjusted consistent with the process under Target
Incentive
        Opportunity Payouts.               The above formula will be applied
separately to each of the of the performance years for which a Covered Officer
is eligible for a pro-rata payment of the Target Incentive Opportunity.        
      Involuntary Termination: If a Covered Officer is involuntarily terminated,
any unpaid portion of the Target Incentive Opportunity will be forfeited unless
the Committee recommends that the Covered Officer receive either all or a
portion of the unpaid Target Incentive Opportunity and the Committee’s
recommendation is approved by FHFA after consulting with Treasury, as
appropriate.               Voluntary Termination: If a Covered Officer
voluntarily terminates employment, any unpaid portion of the Target Incentive
Opportunity will be forfeited.         Additional Forfeiture
Provision     Upon a “Forfeiture Event” (as defined in Definitions), any
unearned or any unpaid Total Incentive Opportunity will be cancelled and the
Covered Officer or former Covered Officer will be required to immediately repay
Freddie Mac the gross value of the Target Incentive Opportunity that was paid
during the 12 month period immediately prior to the Forfeiture Event.          
    In the event that a repayment is triggered under a current or former Covered
Officer’s Recapture Policy, any earned but unpaid amounts that are subject to
recapture under the terms of the Recapture Policy will be forfeited.        
Regulatory Approval and
Reservation of Rights     Actual payment of any Deferred Base Salary or any
Target Incentive Opportunity at the time of termination is conditioned on the
prior approval of FHFA at the time of any proposed payment.              
Freddie Mac reserves the right, subject to FHFA approval, to modify the terms
and conditions set forth herein so long as such modifications reasonably and in
good faith are not detrimental to the rights of the employee.               The
terms of this program are subject to and shall be construed in accordance with
applicable law and any applicable regulation, guidance or interpretation issued
by FHFA or Treasury.         Definitions     Forfeiture Event: A Forfeiture
Event shall mean the Covered Officer or former Covered Officer directly or
indirectly seeks or accepts employment with, or provides professional services
to, a “Competitor” in violation of any non-competition covenant        







--------------------------------------------------------------------------------



 



Executive Management Compensation Program
Page 9 of 9
October 11, 2010
 

                      agreement between the Covered Officer and Freddie Mac in
effect as of the date the Covered Officer receives a Target Incentive
Opportunity.               Long-Term Disability: A Long-Term Disability shall be
as defined in Freddie Mac’s Long-Term Disability Plan.               Retirement:
A Covered Officer is eligible to retire when s/he has attained or exceeded the
Normal Retirement Age in the Freddie Mac Employees’ Pension Plan, which is
currently 65 years of age.        



